     Case 1:19-cv-01217-DAD-GSA Document 28 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT QUINCY THOMAS,                                   1:19-cv-01217-DAD-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    L. REYNA, et al.,                                       (Document #27)

15                        Defendants.
16

17           On April 19, 2021, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section § 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.

                                                          1
     Case 1:19-cv-01217-DAD-GSA Document 28 Filed 04/22/21 Page 2 of 2


 1          In the present case, the court does not find the required exceptional circumstances. Plaintiff

 2   seeks appointment of counsel because he lacks adequate access to the law library due to Covid-19

 3   restrictions. This is not an exceptional circumstance under the law. While the court has found that
     “Plaintiff states a cognizable claim in the Complaint against Defendants Huerta, Reyna, Podsakoff,
 4
     Vellido, and Centeno for use of excessive force against Plaintiff in violation of the Eighth
 5
     Amendment,” this finding is not a determination that Plaintiff is likely to succeed on the merits.
 6
     (ECF No. 13 at 7:1-3.) Plaintiff’s excessive force claims are not complex, and based on a review
 7
     of the record in this case, Plaintiff can adequately articulate his claims and respond to court orders.
 8
     Thus, the court does not find the required exceptional circumstances, and plaintiff’s motion shall
 9   be denied without prejudice to renewal of the motion at a later stage of the proceedings.
10          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY
11   DENIED, without prejudice.
12
     IT IS SO ORDERED.
13

14      Dated:     April 22, 2021                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
